Citation Nr: 1012083	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased pension benefits on account of 
unreimbursed medical expenses for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to July 1942.  
He died in December 2004.  The appellant is the Veteran's 
daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Pension Management Center 
in Milwaukee, Wisconsin.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2009.  A transcript of 
the hearing has been associated with the claim file.  

The Board notes that the record contains a VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative, of December 2004 appointing the American 
Legion as the appellant's representative.  However, at the 
personal hearing of August 2009, the appellant agreed that 
she was unrepresented.  Moreover, at no point during the 
hearing or anywhere in the record, has the appellant asserted 
she is being represented, nor has a representative from the 
American Legion taken any action on the appellant's behalf.  
Therefore, and upon consideration of the record as a whole, 
the Board finds that the appellant's assertion at the hearing 
that she was unrepresented amounted to a revocation of the 
appointment of representative of December 2009 and, 
therefore, a request for a VA Form 646 is not necessary in 
the present case.  


FINDINGS OF FACT

1.  The Veteran died in December 2004.

2.  The appellant filed a claim for accrued benefits January 
2005, within one year of the Veteran's death.  At time of 
death there was no pending claim and there are no monies due 
and unpaid.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
VA's General Counsel has held that the notice and assistance 
provisions of the VCAA are not applicable to a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004.  In this case, the RO took appropriate steps to 
determine if the appellant is eligible for accrued benefits.  
No other development is warranted because the law, and not 
the evidence, is dispositive in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, any deficiency in 
notice to the appellant as to the duty to assist, including 
the respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).  In summary, VA 
has done everything reasonably possible to notify and to 
assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

Legal Criteria and Analysis

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the decedent was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the deceased's death 
which were due and unpaid preceding the deceased's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. 
West, 136 F.3d 1296 (Fed Cir. 1998), the United States Court 
of Appeals for the Federal Circuit held that a veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for his survivor to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the deceased died in December 2004.  The 
appellant filed her initial application for VA benefits in 
January 2005, within one year of her father's death.  
However, the record shows that he had no claims for benefits 
pending prior to or at the time of his, death.  Most 
recently, his claim of entitlement to aid and attendance 
benefits had been granted in April 2002.  The deceased filed 
no other claim that had not been adjudicated by the RO.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).

The Board is most sympathetic to the appellant's situation.  
The timing of events in the present case is unfortunate.  As 
the appellant testified at the personal hearing, her father 
would routinely request reimbursement of medical expenses at 
the end of every year.  It is unfortunate that the appellant 
died just days before the end of the year, on December [redacted], 
2004, and therefore had not requested reimbursement of 
medical expenses for 2004 at the time of his death.  However, 
it is clear that the appellant is not entitled to relief 
under the law and VA regulations.  The Board is bound by the 
laws enacted by Congress and by VA regulations.  38 U.S.C.A. 
§ 7104.  The Board is mindful of the appellant's position, 
but it appears that there is no provision to allow a grant of 
the benefit sought on appeal because the statutory and 
regulatory requirements are shown not to have been met.  The 
appellant's claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the appeal to the Board is terminated).  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


